DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
Examiner has cited particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is  respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over applicant cited Reichenbach et al (US PG Pub 2012/0010455) in view of applicant cited Pandey et al (US PG Pub 2009/0012552).
Regarding claim 26, Reichenbach teaches a method of coring tissue (See Figs. 40-46; paragraph [0221]) comprising: 
(a)    positioning a coring tool (140) adjacent the tissue (See Figs. 41a-42c);
(b)    manually moving an operator interface element (as depicted in fig. 53e, the trigger 362 is mounted to the pistol grip 360 of the frame of the coring knife 140, fig. 53e) of the coring tool relative to a frame of the coring tool from a rest position toward an actuated position (when a force is applied by a user to depress release trigger 362, ball detent mechanism disengages holes 392, paragraph [0285]) so as to advance a coring head in a distal direction relative to the frame causing the coring head to advance into the tissue (See Figs. 40-42; paragraphs [0282]-[0284]);
(c)    returning the operator interface element toward the rest position while leaving the coring head in position relative to the frame (when control level 366 is in a lowered position the safety latch 384 prevents slide assembly 370 from sliding, paragraph [0283]).
	Reichenbach further teaches (e) moving an actuator selector element (control lever 364 includes safety latch 384, paragraph [0283], fig. 53a) of an actuation mechanism from a first 
Reichenbach does not teach  (d)  manually moving the operator interface element of the coring tool toward the actuated position again so as to retract the coring head in a proximal direction relative the frame and thus retract the coring head relative to the tissue or (e) when the actuator selector is in the second position, the coring head moves proximally in response to movement of the operator interface element from the same rest position toward the same actuated position.
Pandey teaches an analogous device is in the field of tools for coring a hole in a person's body (paragraph [0007]) and teaches moving the coring head proximally in response to movement of the interface element from the same rest position toward the same actuated position again (surgeon then removes pressure from the shaft 40 and thereby allows the spring 80 to push the shaft and blade assembly up and out of the user's body, paragraph [0036], fig. 2C) so as to retract the coring head in a proximal direction relative to the frame thus retracting the coring head relative to tissue.

Regarding claim 27, modified Reichenbach further teaches the steps of moving the operator interface element toward the actuated position include squeezing the operator interface element toward a handle incorporated in the frame (See Figs. 53a-f; paragraph [0283]).
Regarding claim 28, modified Reichenbach further teaches the manually moving steps are performed using one hand, and wherein the same hand is used to grasp the handle and maintain the frame of the coring tool in position relative to the tissue. (See paragraphs [0301]-[0302]; note that “pistol” type handles as taught by Reichenbach are known to only require one hand for use.)
Regarding claim 29, modified Reichenbach further teaches the step of maintaining the frame in position relative to the tissue includes maintaining the frame in engagement with a sewing ring attached to the tissue. (note ring 22; See paragraphs [0102]-[0103]; [0189]; [0220]-[0238]; [0256]-[0258]).
Regarding claim 30, modified Reichenbach further teaches wherein the tissue is a wall of a heart in a mammalian subject (See Figs. 44-45; Summary of Invention; paragraphs [0182] and [0287]).
Regarding claim 32, modified Reichenbach further teaches the coring head has a blade (137) so that the coring head cuts a core from the tissue during step (d) (See Figs. 53a-53f; paragraph [0286]).
Modified Reichenbach does not explicitly teach the blade is proximally facing. Reichenbach teaches the blade 137 is distal facing and acts in combination with the coring abutment 145 to cut the tissue.
It would have been obvious to one of ordinary skill in the art at the time of invention to further modify the device of modified Reichenbach to have the cutting surface be on the abutment 145 and face proximally instead of being on the tube and facing distally since to so do would be a mere reversal of parts which has been held to be within the ordinary level of skill in the art (See MPEP §2144.04(VI)(A))

Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Reichenbach teaches away from providing control lever 364 with additional functionality. However, applicants have not identified where the cited reference actually criticizes or discourages having the control lever 364 perform additional functions. See DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009) ("A reference does not teach away, however, if it merely expresses a general preference for an alternative invention but does not 'criticize, discredit, or otherwise discourage' investigation into the invention claimed." (quoting In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)). See MPEP §2145(X)(D)(1). In the instant case, applicant has not pointed out any passages in the reference(s) which “critize, discredit, or otherwise discourage” the proposed modification. Applicant has merely declared that the Reichenbach reference teaches away without offering any particular passages of the reference in support of the assertion.
Applicant's argument suggests that the proposed modification involves tradeoffs; however, such considerations do not necessarily prevent the proposed combination. See Medichem, S.A.v. Rolabo, S. L., 437 F.3d 1157, 1165 (Fed. Cir. 2006) ("a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine"); Winner Int 'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000) ("The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another."). See MPEP §2141.02 and §2143.01 The Examiner has identified an advantage to making the coring head move proximally in response to the movement of the interface element from the same rest position toward the same actuated position i.e., making a more simplified, streamlined tool which allows the surgeon to moving the coring head both proximally and distally using the same actuation mechanism We note that Pandey explicitly teaches the desirability of a spring actuated cutter which allows the surgeon to more easily remove the blade after cutting. Additionally, the spring aids in withdrawal of the tool due to the bias induced by the spring. That this advantage comes at the purported expense of the control lever being only able to move one-way as argued by applicant does not necessarily mean that the modification would not have been obvious. 
In response to applicant’s argument that the references are non-combinable, MPEP§ 2145 III states: “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). Inherent in the combination of references is the understanding that one skilled in the art would know and understand a suitable way to combine the teachings so as to make an appropriately sized and proportioned device with the desired characteristics from each of the references. Further KSR International Co. v. Teleflex, Inc. 82 USPQ2d 1385, 1396-1397 (2007) (as recited in the MPEP §2141.03(I)) states “a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton”. And further states “in many cases, a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle”.  
Although applicant alleges the modification of Reichenbach in view of Pandey as set forth above would “defeat the control lever’s primary function, which is one-way movement”, applicant has not presented any evidence, or explained with specificity how exactly the proposed modification would render the device unsatisfactory for its intended purpose or that the modification would change the principle operation. To the contrary, the proposed modification would add functionality to the device and make it easier for the surgeon to use which in turn makes the procedure safer for the patient.
The remainder of applicant’s arguments amount to an allegation of patentability based on the alleged deficiencies of the primary reference. For the reasons set forth above, this is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 10-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.H/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771